UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 99-7093



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


OTIS SALLEY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. Charles E. Simons, Jr., Senior Dis-
trict Judge. (CR-96-17, CA-98-3612-5)


Submitted:     November 18, 1999         Decided:    November 24, 1999


Before WILKINS, HAMILTON, and LUTTIG, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Otis Salley, Appellant Pro Se. Cameron Glenn Chandler, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Otis Salley seeks to appeal the district court’s order denying

his motion filed under 28 U.S.C.A. § 2255 (West Supp. 1999).     We

have reviewed the record and the district court’s opinion and find

no reversible error. Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court.     See United States v. Salley, Nos. CR-97-17; CA-98-3612-5

(D.S.C. July 22, 1999). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          DISMISSED




                                  2